Citation Nr: 0706077	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right wrist.

3.   Entitlement to a compensable disability rating for tooth 
damage secondary to an in-service gunshot wound to the face.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee.

5.  Entitlement to service connection for post operative 
residuals of a right rotator cuff disability.  

6.  Entitlement to a combined service connected disability 
evaluation in excess of 40 percent 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On his August 2005, the veteran requested a hearing before a 
Member of the Board sitting at the RO.  However, he 
subsequently withdrew his request in writing in November 
2005.  

In December 2006, the veteran, through his representative, 
filed a motion for advancement of his appeal on the Board's 
docket.  This motion was granted by the Board in February 
2007.

The issue of entitlement to an increased rating for residuals 
of a fracture of the right wrist, a compensable rating for 
tooth damage, service connection for right knee and shoulder 
disabilities, and a combined service-connected disability 
evaluation in excess of 40 percent are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's right ear hearing loss has a Numeric 
Designation of VI as per Table VIa of the VA Rating Schedule; 
the veteran's left ear hearing loss has a Numeric Designation 
of VII as per Table VIa of the VA Rating Schedule.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, have been met for bilateral hearing loss.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.16, 
4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for an increased rating 
for hearing loss disability, the record reflects that the 
originating agency attempted to provide the veteran with the 
notice required under the VCAA by letter dated in April 2003, 
prior to the initial adjudication of the claim.  Due to 
inadequacies in the April 2003 letter, an additional letter 
complying with the notice requirements of the VCAA was 
furnished to the veteran in June 2004.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
veteran was provided ample time to submit or identify 
pertinent evidence after notice was provided.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher disability evaluation for his service-connected 
hearing loss disability, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision on this claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is warranted for the 
veteran's hearing loss disability.  The originating agency 
will have the opportunity to provide the required notice 
before implementing the Board's decision.  

With respect to the duty to assist, the Board notes that the 
veteran has been afforded appropriate VA audiological 
examinations.  Available service records and pertinent VA 
medical records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claims decided herein.  The Board is also 
unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim for a higher 
evaluation for a hearing loss disability by the originating 
agency were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim for an increased rating for his service-
connected hearing loss disability.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

During the course of the present appeal, the veteran 
underwent several audiological examinations.  During VA 
examination in October 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
45
50
70
75
LEFT
X
45
70
70
75

Average pure tone threshold was 60 dB in the right ear and 65 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.

In support of his claim, the veteran submitted a March 2004 
private audiological examination.  The veteran was noted to 
have moderate to severe sensorineural hearing loss in his 
right ear and moderate to profound sensorineural hearing loss 
in his left ear.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
65
65
80
85
LEFT
X
70
75
80
90

Average pure tone threshold was 74 dB in the right ear and 79 
dB in the left ear.  Word recognition scores were 40 percent 
in the right ear and 36 percent in the left ear.  

In light of the conflicting results in the 2 prior 
examinations, the veteran was afforded another VA 
compensation and pension examination in October 2004.  This 
examination was conducted by both an audiologist and a 
physician.  The examiners reviewed the veteran's claims 
folder including his service medical records and the March 
2004 private audiological examination.  Current otologic 
examination was unremarkable.  The veteran had bilateral 
moderate to severe sensorineural hearing loss.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
55
55
75
75
LEFT
X
55
75
80
80

Average pure tone threshold was 65 dB in the right ear and 73 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 bilaterally.  

The examiners noted the disparity between the prior VA 
audiological findings in October 2003 and the private 
audiological findings in March 2004.  In particular, the 
private discrimination scores were significantly lower than 
the VA scores in 2003 and 2004.  It was noted that the 
private audiologist did not record or reference her 
presentation levels for word recognition scores.  The VA 
examiners felt that the private discrimination scores were 
inaccurate since the word list most likely presented at a 
level inconsistent with the veteran's best and most efficient 
performance.  It was noted that VA established protocol 
required that the speech recognition list be presented at a 
level which results in maximum speech recognition scores (PB 
max).  Since the private audiologist did not record the level 
of her word list, there was no way to know how the word list 
was presented.  It was noted that as the private audiologist 
did not follow appropriate guidelines established by VA for 
audiometric testing, there is every indication that here 
audiometric testing results are inaccurate.  

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).  

Applying 38 C.F.R. § 4.85, Table VI to the October 2003 
audiological examination results in a numeric designation of 
II in the right ear and III in the left ear.  These findings 
are consistent with a noncompensable disability evaluation 
under 38 C.F.R. § 4.85, Table VII.

The March 2004 audiological examination is problematic as the 
speech discrimination scores are inconsistent with the 2003 
and 2004 VA examinations.  Furthermore, as noted by the VA 
examiners in October 2004, the method used for testing speech 
discrimination in the private examination is unclear and 
unspecified.  In light of the foregoing, the Board concludes 
that the speech discrimination scores in the March 2004 are 
of no probative value.  Of greater value are the 2003 and 
2004 VA audiological examinations which are consistent with 
each other and which included controlled speech 
discrimination testing conducted in accordance with the 
Maryland CNC testing protocol.  

However, the Board notes that there is nothing in the record 
to question the accuracy of the pure tone findings contained 
on the March 2004 examination report.  Thus, application of 
Table VIa is in order.  See 38 C.F.R. § 4.85(c).  The 
veteran's pure tone threshold average of 74 dB in the right 
ear results in a designation of VI while his threshold 
average of 79 dB in the left ear results in a designation of 
VII under Table VIa.  These findings are consistent with a 30 
percent disability evaluation under 38 C.F.R. § 4.85, Table 
VII.

The current October 2004 VA examination does not support a 
rating in excess of 30 percent.  Applying 38 C.F.R. § 4.85, 
Table VI to the October 2004 audiological examination results 
in a numeric designation of III in each ear.  These findings 
are consistent with a noncompensable disability evaluation 
under 38 C.F.R. § 4.85, Table VII.  However, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2006).  In the 
present case, the pure tone threshold at each of the four 
specified frequencies measured during the October 2004 
examination is greater than 55.  Applying Table VIa to the 
examination results in a designation of V in the right ear 
and VI in the left ear.  These findings are consistent with a 
20 percent disability evaluation under 38 C.F.R. § 4.85, 
Table VII.

Based on the evidence above and in light of the applicable 
regulations, the Board finds that the application of Table 
VIa to the veteran's March 2004 private audiological 
examination is most advantageous to the veteran.  Thus, a 30 
percent evaluation is warranted for the veteran's service-
connected hearing loss disability.  As noted above, ratings 
for hearing loss are determined by a mechanical application 
of the audiometric findings to the rating provisions.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
shown above, the criteria for a 30 percent, but no greater, 
are met for the veteran's service-connected hearing loss 
disability.  


ORDER

A 30 percent disability rating for bilateral hearing loss 
disability is granted. 


REMAND

After a review of the record, the Board concludes that 
further development of the veteran's claims for an increased 
rating for his right wrist disability and tooth damage and 
service connection for right knee and right shoulder 
disabilities is warranted.

Right Wrist Disability

In connection with his appeal of the denial of an increased 
rating for his service-connected right wrist disability, the 
veteran was afforded a recent VA examination in October 2004.   
The report of this examination is inadequate for rating 
purposes because the examiner failed to address all pertinent 
disability factors, to include the extent of functional 
impairment on repeated use and during flare ups, and the 
extent of functional impairment due to pain, weakened 
movement, incoordination and excess fatigability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The October 2004 examination report notes that the veteran 
has reduced range of motion of the right wrist with 
dorsiflexion to 18 degrees; palmar flexion to 40 degrees; 
radial deviation to 3 degrees; and ulnar deviation.  
Furthermore, the veteran also has significant reduction in 
strength and coordination with fatigue during repetitive use 
with excess fatigability and lack of endurance.  However, 
while the examiner concluded that there was additional 
limitation following repetitive use, the examiner did not 
proffer an opinion as to the degree of additional limitation 
experienced after repetitive use.  Thus, a new examination 
would be probative in ascertaining the severity of the 
veteran's current service-connected right wrist disability.   

Loss of Teeth

Dental and oral conditions are rated under Diagnostic Codes 
9900 through 9916 of VA's Schedule of Ratings - Dental and 
Oral Conditions.  38 C.F.R. § 4.150.  The veteran's tooth 
damage as a result of a in-service gunshot wound to the face 
is currently evaluated under Diagnostic Code 9913 of based on 
loss of teeth due to loss of substance of the body of the 
maxilla or mandible without loss of continuity.  Under these 
criteria, loss of teeth where the masticatory surface can be 
restored by suitable prosthesis warrants a noncompensable 
disability evaluation. 

In addition to the foregoing, dental conditions may be 
evaluated based on loss of the mandible under Diagnostic 
Codes 9901 and 9902 or loss of the maxilla under Diagnostic 
Codes 9914 and 9915.  During a recent dental examination in 
October 2004, the veteran was observed to a loss of substance 
of the body of the maxilla or mandible.  However, it is not 
possible to determine from the examination reports whether 
the veteran meets the criteria for a compensable evaluation 
under Diagnostic Codes 9901, 9902, 9914, or 9915, as the 
extent of any loss of the maxilla or mandible is not 
described.  On remand, the veteran should be afforded a new 
dental examination to determine the extent of any bone loss 
of the maxilla and/or mandible resulting from the veteran's 
in-service gunshot wound.  

Right Knee and Shoulder Disability

A July 2002 treatment record from Dr. Carag-West reflects 
that the veteran underwent a right rotator cuff repair 
performed by a Dr. Foster.  Furthermore, the records reflects 
that the veteran underwent a right knee replacement in March 
or April 2003; however, records of these pertinent surgical 
procedures are not currently associated with the claims 
folder.  As these records are potentially probative to the 
veteran's claims for service connection for a right knee and 
shoulder disabilities they should be obtained. 

Combined Rating

Finally, the Board finds that the issue of entitlement to a 
combined disability evaluation in excess of 40 percent is 
inextricably intertwined with the evaluation of the veteran's 
service-connected right wrist and dental trauma; therefore, 
this issue is held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right knee and right shoulder disability 
since March 2003.  In particular, the 
veteran should be asked to identify the 
physician or medical facility that 
performed his right total knee 
replacement surgery.  In addition, the 
veteran should be asked to complete the 
necessary releases, to allow the RO to 
obtain all pertinent clinical treatment 
records from Dr. Foster.  

2.  The AOJ should undertake appropriate 
development to obtain a copy of all 
pertinent records identified by the 
veteran.  If it is unable to obtain a 
copy of any such records, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  The AOJ should ask the examiner who 
provided the October 2004 dental 
examination to review the claims folder, 
including a copy of this remand, and 
describe the extent of any current loss 
of the mandible or maxilla resulting from 
his residual gunshot wound.  

If loss of the mandible is currently 
shown, the examiner should comment on the 
percentage of the mandible that is lost 
and whether temporomandibular 
articulation is involved.

If loss of the maxilla is currently 
shown, the examiner should comment on the 
percentage of the maxilla that is lost 
and whether the loss is replaceable by 
prosthesis.  

If the examiner is unable to provide 
these opinions, the veteran should be 
provided another dental examination to 
obtain these opinions.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
right wrist disability.  

The examiner should provide results of 
range of motion testing for the right 
wrist.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

A complete rationale for any opinions 
expressed must be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


